DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 30 April 2021), Claims 1-20 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, while the prior art of record discloses, teaches, or suggests calculating a current maximum aggregation depth according to the current maximum bandwidth, wherein the current maximum aggregation depth defines a current number of data messages sent each time; and sending a second set of data messages to the receiving terminal according to the current window value and the current maximum aggregation depth, and providing the current maximum aggregation depth to the receiving terminal, so that the receiving terminal feeds back the response messages according to the current maximum aggregation depth.   Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 17, while the prior art of record discloses, teaches, or suggests receiving a value indicating a maximum number of data messages sent to the receiving device, Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474